14‐4352‐cr 
United States v. Marsh 
                                        
                              UNITED STATES COURT OF APPEALS 
                                   FOR THE SECOND CIRCUIT 
 
                                         SUMMARY ORDER 
                                                                            
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A SUMMARY 
ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE 
OF APPELLATE PROCEDURE 32.1 AND THIS COURTʹS LOCAL RULE 32.1.1.  WHEN CITING A 
SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE 
FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION ʺSUMMARY ORDERʺ).  A 
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED 
BY COUNSEL. 
                                                                    
                    At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley Square, in 
the City of New York, on the 21st day of March, two thousand sixteen. 
                     
PRESENT:  RALPH K. WINTER, 
                    DENNY CHIN, 
                    SUSAN L. CARNEY, 
                                                   Circuit Judges. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
UNITED STATES OF AMERICA, 
                                                   Appellee, 
                                                                                                  
                                         v.                                              14‐4352‐cr 
                                                                                          
JAMES MARSH, AKA Cowboy, AKA Joe Black,                                                   
                                                   Defendant‐Appellant. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐x 
 
FOR APPELLEE:                                                 Joseph J. Karaszewski, Assistant United States 
                                                              Attorney, for William J. Hochul, Jr., United 
                                                              States Attorney for the Western District of New 
                                                              York, Buffalo, New York. 
 
                                                                                             
FOR DEFENDANT‐APPELLANT:                   M. Kirk Okay, The Okay Law Firm, Batavia, 
                                           New York.  
 
               Appeal from the United States District Court for the Western District of 

New York (Larimer, J.). 

               UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED, AND DECREED that the judgment of the district court is AFFIRMED.  

               Following a jury trial in the district court, defendant‐appellant James 

Marsh was convicted of one count of narcotics conspiracy involving oxycodone, in 

violation of 21 U.S.C. § 846.  Marsh appeals a judgment entered November 3, 2014, 

sentencing him principally to 60 monthsʹ imprisonment.  We assume the partiesʹ 

familiarity with the underlying facts, procedural history, and issues on appeal. 

               On appeal Marsh challenges the admission of (1) identification testimony 

and (2) co‐conspirator statements.  We address each issue in turn.  

       1.      Pretrial Identification Procedures 

               Marsh was identified at trial by two witnesses, Shantel Williams and 

Anestacia Wilson.  He challenges those identifications, arguing that they were tainted 

by unduly suggestive police photo arrays presented to the witnesses when they were 

interviewed by law enforcement officers during the investigation of the crimes in 

question.   

               When a defendant challenges the admissibility of identification testimony 

given by a witness who made a pretrial identification, we conduct a two‐part inquiry, 

                                            ‐ 2 ‐ 
 
                                                                                                 
asking first whether the pretrial identification procedures were unduly suggestive and, 

if so, whether the identification is ʺnonetheless independently reliable.ʺ  Raheem v. Kelly, 

257 F.3d 122, 133 (2d Cir. 2001).  ʺ[A] suggestive procedure ʹdoes not in itself intrude 

upon a constitutionally protected interestʹ if it did not contribute significantly to the 

identification of the defendant.ʺ  Id. at 135 (quoting Manson v. Brathwaite, 432 U.S. 98, 

113 n.13 (1977)).  Identification testimony will generally be suppressed only if the 

identification procedures were ʺso impermissibly suggestive as to give rise to a very 

substantial likelihood of irreparable misidentification.ʺ  Simmons v. United States, 390 

U.S. 377, 384 (1968).  ʺWe review the district courtʹs determination of the admissibility of 

identification evidence for clear error.ʺ  United States v. Douglas, 525 F.3d 225, 242 (2d 

Cir. 2008).  We may also review the array itself to assess fairness.  Id.  

               First, with respect to the Williams identification, we have reviewed the 

array and surrounding circumstances, and find no error in the district courtʹs 

conclusion that the six‐photograph array was not unduly suggestive.  The array 

contains photographs of six African‐American men of similar age, three of whom, in 

addition to Marsh, have slightly longer hair.  Marsh and two others have gray in their 

hair.  Four, including Marsh, are wearing glasses.  Moreover, none of the headshots fails 

to meet Williamsʹs prior vague description of a ʺtall, skinny, [Black male].ʺ  App. 88.  

Thus, the district courtʹs finding that ʺit is a fair array depicting six black men with 

sufficiently similar characteristics,ʺ App. 173, was not clearly erroneous.  See United 



                                             ‐ 3 ‐ 
 
                                                                                                
States v. Maldonado‐Rivera, 922 F.2d 934, 974 (2d Cir. 1990) (ʺ[T]he ʹprincipal question is 

whether the picture of the accused, matching descriptions given by the witness, so 

stood out from all of the other photographs as to suggest to an identifying witness that 

[that person] was more likely to be the culprit.ʺ (quoting Jarrett v. Headley, 802 F.2d 34, 

41 (2d Cir. 1986)).  Because the array was not unduly suggestive, the district court 

properly admitted the identification testimony ʺwithout further inquiry into the 

reliability of the pretrial identification[s].ʺ  Id. at 973.   

                  Second, the Wilson identification was also properly admitted by the 

district court.  Wilson had been shown a different, eight‐photograph array that the 

magistrate judge had deemed suggestive enough to inquire about the independent 

reliability of her testimony.  At a hearing to assess independent reliability, Wilson 

testified that Marsh is her cousin, that she has known him her entire life, and that she 

has seen him ʺ[a]bout a hundred time[s].ʺ  App. 144.  Because Wilson had a prior long‐

standing and familial relationship with Marsh, the district court did not err in 

concluding that there was an independent basis for the identification testimony.  See 

Maldonado‐Rivera, 922 F.2d at 976 (identification by co‐conspirator who had spent 

several days with defendant resulted in no likelihood of misidentification).  Thus, there 

was no ʺsubstantial likelihood of irreparable misidentification,ʺ and suppression was 

not warranted.  Perry v. New Hampshire, 132 S. Ct. 716, 720 (2012) (quoting Simmons, 390 

U.S. at 384).  



                                                 ‐ 4 ‐ 
 
                                                                                                 
       2.      Out of Court Statements by Co‐Conspirator 

               Out of court statements made by co‐conspirators are not hearsay as to 

other co‐conspirators under Federal Rule of Evidence 801(d)(2)(E).  Under Rule 

801(d)(2)(E), ʺa district court may admit an out‐of‐court declaration that would 

otherwise be hearsay if it finds ʹby a preponderance of the evidence (a) that there was a 

conspiracy, (b) that its members included the declarant and the party against whom the 

statement is offered, and (c) that the statement was made during the course of and in 

furtherance of the conspiracy.ʹʺ  United States v. Coppola, 671 F.3d 220, 226 (2d Cir. 2012) 

(quoting United States v. Farhane, 634 F.3d 127, 161 (2d Cir. 2011)).  We review admission 

of such evidence for clear error.  Id.    

               During Williamsʹs trial testimony, she discussed a telephone conversation 

she had with Jimmie Lee Simmons.  Simmons had been paying Williams, the office 

manager at a doctorʹs office, to prepare fraudulent OxyContin prescriptions that 

Simmons would then fill and resell on the street.  After he was arrested, Simmons called 

Williams from jail to let her know that Marsh would be taking over Simmonsʹs role in 

the prescription writing scheme.  The telephone call from Simmons occurred in October 

2008.  The indictment states that the conspiracy commenced ʺin or about November 

2008.ʺ  App. 11.   

               On appeal, Marsh argues that because the telephone call took place in 

October 2008, pre‐dating the beginning of the conspiracy as alleged in the indictment, it 



                                             ‐ 5 ‐ 
 
                                                                                               
was not part of the conspiracy and thus not admissible under Rule 801(d)(2)(E).  The 

duration of the conspiracy charged in the indictment, however, did not preclude the 

Court from finding by a preponderance of the evidence that there was a conspiracy 

among Simmons, Williams, Marsh, and others beginning earlier, and that Simmonsʹs 

comments were made in furtherance of and during the conspiracy.  See United States v. 

Russo, 302 F.3d 37, 46 n.3 (2d Cir. 2002) (ʺThe conspiracy between the declarant and the 

defendant need not be identical to any conspiracy that is specifically charged in the 

indictment.ʺ (quoting United States v. Gigante, 166 F.3d 75, 81 (2d Cir. 1999)).  The district 

court did not err in finding that Simmonsʹs statement was made during the conspiracy 

or that the conspiracy had begun by October 2008.   Before Simmons was arrested, 

Marsh had expressed interest in selling OxyContin, been introduced to Williams, and 

had driven Simmons to fill prescriptions and sell OxyContin.   

              Accordingly, the district court did not clearly err in admitting Simmonsʹs 

statement as a statement in furtherance of and during an ongoing conspiracy under 

Rule 801(d)(2)(E).  

                                            *  *  * 

              We have considered all of defendantʹs additional arguments and find 

them to be without merit.  For the reasons stated herein, the judgment of the district 

court is AFFIRMED. 

                                           FOR THE COURT: 
                                           Catherine OʹHagan Wolfe, Clerk 

                                             ‐ 6 ‐